Title: From George Washington to Major Henry Lee, Jr., 9 January 1780
From: Washington, George
To: Lee, Henry Jr.


          
            Dear Lee,
            Morristown Jany 9:80
          
          You will not forget that you owe me a horse or something in the shape of one—for the bay I turned into your Corps twelve Months ago. I am not in immediate want. but in some cases it is necessary to remind a man of his debt lest he should forget his creditor. I do not apply this to you because I am sincerely & Affectly Yrs
          
            Go: W——n
          
        